Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 7, 14 the prior art of record, specifically (US 20190335392) teaches:
 A system, comprising: a processor; and a memory unit operatively connected to the processor and including computer code that when executed, causes the processor to: perform an identity status check of a user equipment (UE), during a registration procedure: (paragraph 206).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
wherein the identity status check compares a UE permanent equipment identifier (PEI) with a mapped PEI in a subscription permanent identifier (SUPI) of a requested network slice in a plurality of network slices, wherein the identity status check is performed on a local equipment identity register (EIR) database of a network management system; allow access to the plurality of network slices if the UE PEI matches the mapped PEI in the SUPI; receive from the UE, information regarding at least one requested network slice of the plurality of network slices of a communications network to which the UE seeks access; determine, in conjunction with a locally implemented network slice control function, whether the UE is subscribed to any network slice in the communications network based on at least UE identifier information specific to the UE; determine if a common subset of one or more network slices exists between the plurality of network slices, the at least one requested network slice, and any network slice to which the UE is subscribed; and in response to a determination that a common subset of one or more network slices exists, return to the UE, an indication of the common subset of the one or more network slices facilitating access by the UE to the one or more network slices.

Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-15 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Braeken, An, et al. "Novel 5G authentication protocol to improve the resistance against active attacks and malicious serving networks." IEEE Access 7 (2019): 64040-64052.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641